Citation Nr: 1708710	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to June 1974, and was discharged "under other than honorable conditions." 

This matter comes before the Board of Veterans' Appeals on appeal of a September 2010 rating decision by the VA Regional Office (RO) in Montgomery, Alabama.

Historically, the Board notes that in an October 1980 administrative decision, the RO determined that the appellant's military service from June 2, 1970, to June 19, 1974, cannot be considered honorable under P.L. 95-126.  While there does not appear to be a letter in the record notifying the appellant of that decision, in December 1980 VA received a letter from the appellant requesting that his application for benefits be resubmitted under his first period of service.  No action appears to have been taken in response to the appellant's December 1980 request.  In September 1990 the appellant submitted a claim for service connection for several disabilities.  In an October 1990 letter, the appellant was informed that his June 1974 discharge from service was considered a bar to VA benefits.  He filed a timely notice of disagreement and a statement of the case was issued in December 1990.  He did not perfect an appeal with respect to this decision.  He filed a new claim for service connection in December 2005 and was informed, via a March 2006 letter, that VA could not accept his claim for benefits because he was not qualified to receive such benefits.  It was noted that he had been informed in an October 1990 letter that his discharge on June 1974 was issued under conditions which constituted a bar to VA benefits.  Thereafter, the appellant filed the instant claim for benefits in July 2010, prompting the September 2010 decision on appeal.  

The Board recognizes that the appellant's claim was previously denied, and a previous and final denial of such a claim is subject to reopening under the provisions of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  However, evidence received since the last prior denial of the claim includes the appellant's service personnel records, which are relevant to the appellant's claim.  The service personnel records were not previously of record.  (They are not listed as having been considered as evidence in any of the above listed prior denials.)  The provisions of 38 C.F.R. § 3.156 (c)(1) provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1).  Thus, the Board considers the appellant's claim as an original claim rather than as a claim to reopen. 38 C.F.R. § 3.156 (c)(1) (2016).  Doing so results in no prejudice to the appellant, as the RO considered the merits of the claim in the March 2012 statement of the case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

On August 3, 1972, the appellant was not eligible for unconditional discharge, as he had not completed his period of obligated service and was discharged due to reenlistment.


CONCLUSION OF LAW

The character of the appellant's service constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13(b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  While no VCAA notice letter was provided to the appellant, adequate notice regarding the information and evidence required to substantiate the claim was provided in the statement of the case.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).

The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, identified treatment records have been obtained, and he has provided statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is also no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board recognizes that the appellant indicated, in his VA Form 9, that he received Social Security Administration (SSA) disability benefits.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, in the instant case, as the claim pertains to whether the character of the appellant's discharge from service is a bar to VA benefits, any extant Social Security records do not have a reasonable probability of helping to substantiate the appellant's claim, and are therefore not relevant to the instant matter.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, VA has no obligation to obtain any Social Security records.  38 C.F.R. § 3.159 (c).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Analysis

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12 (a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376 (2000). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c) and regulatory bars listed in 38 C.F.R. § 3.12 (d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12 (c) by reason of the sentence of a general court-martial.

A discharge in order to reenlist during the Vietnam era is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13 (b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  Id.  

A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13 (c). 

If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13 (b); VAOGCPREC 8-2000 (July 25, 2000).

The appellant contends that his first period of active service from June 1970 to August 3, 1972, was honorable and therefore, he is entitled to VA benefits based for that period.  The Board notes that the appellant originally enlisted on June 2, 1970, for a period of three years, thus, his period of obligation was until June 1, 1973.  He was discharged honorably on August 3, 1972, prior to the end of his period of obligation, for the purposes of reenlistment.  The appellant's second period of service began the next day August 4, 1972. 

A discharge in order to reenlist during the Vietnam era is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13 (b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13 (b).  Because the appellant was discharged in August 1972, prior to the expiration of his period of obligation, he does not meet 38 C.F.R. § 3.313 (c)(2) and his first period of service does not constitute an unconditional discharge.  Thus, his first and second period of service are considered as one period of service.  As noted below, the appellant's character of discharge for his second period of service from August 4, 1972, to June 19, 1974 was "under other than honorable conditions." 

The appellant's second period of service ended in a discharge "under other than honorable conditions" because, according to service personnel records, he had one Field Grade Article 15 and one Special Court Martial.  He was arrested 10 times by civil authorities and served two jail terms.  He was counseled numerous times but was noted to be incorrigible.  The appellant does not dispute that his second period of service, from August 4, 1974, to June 19, 1974, is other than honorable; instead, he relies on the first term of his service. 

A review of the appellant's military personnel file reflects that the appellant was discharged on June 19, 1974, under other than honorable conditions due to unfitness.  It was noted that, among other incidents, he was arrested on the following dates for the following crimes:  July 23, 1971, for reckless driving and speeding; June 11, 1972, for drunkenness - drunk in public and possession of a stolen vehicle; November 13, 1972, for disorderly conduct and loitering; October 13, 1972, for burglary; and March 19, 1973, for DWI and possession of marijuana.  It was further noted that he received an Article 15 and a Special Court Martial in February 1973.  It was noted that rehabilitation attempts had been made, but that it was determined he would jeopardize the mission of any unit and his conduct would be highly detrimental to the personnel he would work with. 

In his substantive appeal, the appellant argued that he changed after returning from Vietnam, and that he began messing up after his service in Vietnam.  As explained above, the two periods of service are considered as one, and the character of his discharge from service was "under other than honorable conditions."  The Board notes the evidence of record does not show, and the appellant does not allege, that the extenuating circumstance of insanity was present during either period of service.  Thus, the Board finds the appellant's second period of service was appropriately characterized as other than honorable.  Due to the fact that the appellant's first period of service was not separate and distinct, his first period of service is also characterized as other than honorable.  Thus, the appellant's discharge from active service constitutes a bar to VA benefits.


ORDER

The character of the appellant's discharge from service constitutes a bar to VA benefits.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


